 1   RANDY SUE POLLOCK (CSBN 64493
     Law Offices of Randy Sue Pollock
 2   286 Santa Clara Avenue
     Oakland, CA 94610
 3   Tel: (510) 763-9967
     Fax: (510) 380-6551
 4   rsp@rspollocklaw.com
 5   Attorney for Defendant
     ROBERT LACOME, JR.
 6
 7
 8                               UNITED STATES DISTRICT COURT
 9                          NORTHERN DISTRICT OF CALIFORNIA
10                                    OAKLAND BRANCH
11                                             –ooo–
12    UNITED STATES OF AMERICA,                    No. CR. 18-0438-JST [KAW]
13                  Plaintiff,
14
                                                   STIPULATION AND PROPOSED
15    vs.                                          ORDER TO MODIFY CONDITIONS
                                                   OF PRETRIAL RELEASE
16                                                 ______________________________
      ROBERT LACOME, JR.
17                  Defendant
18                                             /

19          Defendant Robert Lacome, Jr. by and through his counsel of record Randy Sue
20   Pollock, and Assistant United States Attorney Jose Olivera hereby stipulate and agree that
21   the pretrial release bond may be modified to include travel throughout the States of
22   California and Nevada for purposes of work with United Van Lines.
23
     Date: November 2, 2018                            Respectfully submitted,
24
25                                                     __________/s/_____________
                                                       RANDY SUE POLLOCK
26                                                     Counsel for Defendant
                                                       Robert Lacome, Jr.
27
28
 1
     Date: November 2, 2018
 2                            __________/s/_______________
                              JOSE OLIVERA
 3                            Assistant United States Attorney
 4
 5
 6
     SO ORDERED:
 7
                              ________________________
 8   Date: November___,
                    5 2018    KANDIS A. WESTMORE
                              United States Magistrate Judge
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                                 2
